DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Claims 1-14 and 16-21 have been presented for examination based on the amendment filed on 6/8/2022.
Claim 15 is cancelled and rejections for it are withdrawn.
Claims 1-14 & 16-21 are rejected under 35 U.S.C. 101.
Claims 1-14 and 16-21 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (Enablement). 
Claims 1-14, 18-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20130118736  by Usadi; Adam et al.
Claim(s) 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20130118736  by Usadi; Adam et al. in view of US PGPUB No. 20160358099 by Sturlaugson; Liessman E. et al.
This action is made Non-Final.
Claim Objection
Original claim 20 discloses “20. (New) The system of claim 19, wherein data is mined from the training set to build a classier used to generate the machine learning model.”. Examiner believes this is a typographical error and applicant meant “classifier” instead. Appropriate corrections are requested.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9-12:
…
For the following reasons, Applicant respectfully submits that the claimed subject-matter recites a process for generating a modeling result of a field and using same to predict hydrocarbon content throughout portions of the field. The various processing stages of the process of Claims 1 and 8 recite operations (executed using at least one processor) that receive specific data inputs and transform said data inputs into the modeling result used to predict the hydrocarbon content throughout portions of the field which amount to significantly more than the alleged abstract idea as further discussed below.
…

(Response 1) The claims 1 & 8 are directed to predicting a time step of the simulation, which is not a control parameter in the field of exploratory & production (E&P) operations of the field. The step of “utilizing, using the at least one processor, the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field” does not show how the adjusted “time step” (predicted/actual runtime parameter specifically claimed) improves the technical/technological field of the E&P operations, and therefore is merely field of use of the abstract idea (mathematical concept and mental steps).
(Argument 2) Applicant has argued in Remarks Pg.:
Applicant further posits that the elements recited in Claims 1 and 8 are not directed to any of the judicial exceptions of a law of nature, natural phenomenon, or an abstract idea as required under step 2A. Specifically, Applicant respectfully notes that Claims 1 and 8 recite at least generating a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation..., determining, using the at least one processor and the comparison between the predicted parameter value and the adjusted parameter value, whether an additional simulation is required,...and in response to no additional simulation being required, a modeling result of the field is generated. None of the above noted steps are directed to an abstract idea, a law of nature, or a natural phenomenon. On the contrary, at least the above noted generating and determining steps of Claims 1 and 8 are tangible non-trivial operations that are not mental processes. In particular, these operations facilitate the generation of a modeling result used to predict hydrocarbon content throughout portions of a field. Consequently, under Prong 1 of Step 2A of the Alice/Mayo framework, at least the foregoing "generating..." and "determining" steps of Claims 1 and 8 are not mental processes and are therefore patent eligible. Under Prong 2 of Step 2A of the Alice/Mayo framework, at least the above noted "generating..." and "determining...." steps are directed to generating a modeling result that has practical application in the field of hydrocarbon prediction technologies. For at least these reasons, both requirements of step 2A under the Alice/Mayo framework are satisfied by the features recited in at least Claims 1 and 8.

(Response 2) The claim limitations of generating & determining as indicated are mathematical concept and mental steps as indicated in the rejection (step 2A). Applicant has alleged they are not mental steps, however as mapped some aspects are mapped as mathematical concepts. The question is not whether they have practical application or not, it is whether they are claimed to show they have practical application (MPEP 2106.04(d) states “Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two…”). Further since the claim as a whole simply computes a [simulation] time step size using the machine learning model/simulation, its merely computation on a generic computer. As stated in MPEP 2106.04(d) again “…the Court in Gottschalk v. Benson ‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’”.  
(Argument 3) Applicant has argued in Remarks Pg.13:
In addition, Applicant notes that in Enfish v. Microsoft Corporation (Fed. Cir., May 12, 2016), the Federal Circuit found that the claims were not directed to an abstract idea, and thus, under the first step of the two-step Alice/Mayo inquiry, the claims passed muster as reciting patent eligible subject matter. In making this determination, the Federal Circuit noted that “the claims are directed to an improvement of an existing technology...” Similarly, Claims 1 and 8 allow for a more efficient way to predict hydrocarbon content throughout portions of the field to facilitate exploratory and/or production operations of the field, which is an improvement in the technological field of hydrocarbon exploration. Current approaches rely on a much slower process for determining hydrocarbon content throughout a field. For at least this reason, Applicant respectfully submits, under step 2B, that the claims recite significantly more than any abstract idea alleged by the Office.

(Response 3) In Enfish the claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea. See MPEP 2106.04(d). No such data structure is claimed showing how computing a [simulation] time step size is directed to an improvement in computer capabilities or is a more efficient way to predict hydrocarbon content throughout portions of the field to facilitate exploratory and/or production operations.
(Argument 4) Applicant has argued in Remarks Pg.13-15:
The pending claims, like the claims in McRO, recite an improvement in the technological space of oil and gas exploration because: (1) as discussed above, the specification contains "a teaching... about how the claimed invention improves" prior systems; and (2) the pending claims define "a particular solution to a problem" and "a particular way to achieve a desired outcome" by reciting the particular technique disclosed in the specification. For example, the specification at paragraph 15 of the publication? of the instant application explicitly states that:
"One or more embodiments are directed to increasing efficiency of a computing system by using the above selection technique for runtime parameters for simulations. By using the selection technique for runtime parameters, the number of instructions of the computing device may be reduced resulting in a more efficient computing"
….

(Response 4) Applicant here has supported examiner’s position that may be a improvement in the algorithm (mathematical concept) to determine [simulation] time step size performed on the generic computer. This is not an improvement in the field of computing (such as in Enfish) or results in improvement in application in E&P operations (such as in McRO where methods of automatic lip synchronization and facial expression animation [actual application] using computer-implemented rules [direct use of abstract idea to improve the actual application] were not directed to an abstract idea) because finding an optimal [simulation] time step size does not yield improvement in the technological field of hydrocarbon exploration directly. E.g. a practical application could be adjust drill direction parameters based on computed geological structure model, outputting vectors for the drill, based on simulation in real time. 
(Argument 5) Applicant has argued in Remarks Pg.15-16:
Claim Rejections under 35 U.S.C. 112

(Response 5) Applicants amendments are noted, however the rejection is maintained in view of indefiniteness. Please see rejections under 35 USC 112/2nd, and based on ambiguity rejection under 35 USC 112/1st. A possible amendment is suggested therein to overcome this rejection.
(Argument ) Applicant has argued in Remarks Pg.16:
Claim Rejections under 35 U.S.C. 102 
…
Applicant respectfully notes that Usadi is entirely silent on a "predicted parameter value ...[that] comprises a time step for simulating the field." Usadi merely relates to static time steps of days, weeks, months, or years that are neither comprised in any predicted parameter values nor are they generated as recited in amended Claim 1. In particular, Usadi states at paragraph [0068] 
…
The above section from Usadi at best teaches that Usadi has certain fixed predetermined times (e.g., aday, a week, a month, a year, etc.) for increasing test times after results from a given stage are received. There is no implicit or explicit indication from Usadi that Usadi includes any "|. predicted parameter value [that] is a target value to achieve the simulation convergence for a current simulation time point, and comprises a time step for simulating the field.” Thus, Claims 1 and 8, and all claims depending therefrom are patentably distinct over Usadi for at least this reason.

(Response 6) Applicants mapping to Usadi [0068] is considered. Applicant themselves have time step as being randomly selected1 , which is what Usadi does, selecting time step size based on user input. Further Usadi [0082] clearly states that time-step is one of the parameters.
Usadi [0082]:
[0082] FIG. 6 is a process flow diagram of a method 600 for looking up and using an existing trained surrogate model or computing a new solution surrogate for each sub region 102 of a reservoir model, as needed, in accordance with an exemplary embodiment of the current invention. The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate…. Examples of numerical parameters that may serve as lookup keys include, but are not limited to, time step size and geometrical descriptions of the regions, among others.

(Argument 7) Applicant has argued in Remarks Pg.17:
…
In contrast to the instant application, Usadi is entirely silent about its machine learning algorithm devising a predicted parameter as a target value to achieve a simulation convergence for a current simulation time point. [1] Usadi's machine learning algorithm generates a constitutive relationship that provides a solution to a fluid flow, not a simulation convergence for a simulation time point after two simulations. Usadi only mentions the use of time steps applicable in a single simulation. As noted above, the time step used in Usadi may be set for “a day, a week, a month, a year, 5 years, 10 years or more, depending, at least in part, on the desired length of time for the simulation.” Usadi, § [0068]. With such time steps, Usadi does not intend to perform multiple simulations and makes no mention of a second simulation. [2] Therefore, Usadi fails to teach or suggest “generating, using the at least one processor, the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point, and comprises a time step for simulating the field,” as recited in independent Claim 1.

(Response 7) As per [1], as shown in Response 6, Usadi teaches machine learning algorithm as a trained surrogate model which have time-step as numerical parameter for the simulation (See Usadi [0082], Also [0061]2 machine learning as surrogate model). As per [2], Usadi [0074]3 explicitly shows values computed in one iteration of the machine learning (neural network) is used in next iteration. At least for the above reasons applicant’s arguments are not found to be persuasive and are rejection is respectfully maintained.
------ This is page left blank after this line ------


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 & 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1:
Step 1: the claim 1 is drawn to a method falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, 
A method for performing a field operation of a field, comprising: 
…
(b) generating, using the at least one processor, a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values;
…
(d) generating, using the at least one processor and the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point, and comprises a time step for simulating the field; 
(e) adjusting, using the at least one processor, the predicted parameter value of the runtime parameter to achieve actual simulation convergence;
(f) comparing, using the at least one processor, the predicted parameter value to the adjusted parameter value used to achieve actual simulation convergence; 
(g) determining, using the at least one processor and the comparison between the predicted parameter value and the adjusted parameter value, whether an additional simulation is required; 
(h) generating, using the at least one processor, a modeling result of the field;

Under its broadest reasonable interpretation (BRI), these claim 1 steps (b), (d), (e)-(g) covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. 
MPEP 2106.04(a)(2)I.C states:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

Specifically the process steps (b) & (d) of generating a machine learning model could be a mathematical calculation, to use the historical parameter values and core data set as inputs, as no details of machine learning model or the inputs or what field it relates to is claimed. The amended limitation of “….wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point; …” mere recites the use of the predicted value at current time point and does not add to details of how the generating is achieved or how the machine learning is achieved. Further using the machine learning model for generating a predicted parameter value to achieve simulation convergence in second simulation is generically stated, without any details of how machine learning model is used in this specific application, how it is trained, what are the expected inputs, expected outputs. This may also be a mathematical exercise/concept, but for generic recitation of use of machine learning model, using at least one processor. 
Further steps (e) of adjusting, (f) of comparing and (g) of determining are also mental steps of observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Further the claim is rejected as abstract idea. MPEP 2106.04(a)(2)III states:
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.

Specifically in this case, due to lack of any details of the field of use, what the inputs (parameter and core values) stand for and details of the machine learning model --- one may broadly interpret machine learning model as a function that takes the input and simply generates an output e.g. after having its constants tweaked in the first generating step. E.g.
In the first generating step computes constants A and B (so as to generate the machine learning model):
Y1= f1(A, historical parameter values of runtime parameters)+f2(B, historical core data set)
In the next generating step us the Y to predict parameter values of runtime parameters, where current core data set, A and B are known.
Y2= f1(A, predicted parameter values of runtime parameters)+f2(B, current core data set)
This simple illustration above is not limiting and merely exemplary to demonstrate the breadth of the claim showing how the idea is an abstract idea, given the BRI, it can be performed in human mind (mental process) based on various provided data and/or using mathematical function --- as the claim does not require any level of complexity, or a specific computer ---- making the claim ineligible under this step. Further, the completing steps merely computes the modeling results using the predicted parameters and is also considered generically a mental process (of evaluation/opinion) and to use basic mathematical analysis and/or generic mathematical function to output some data.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application (See MPEP 2106.04(d)).  In particular, The claim 1 recites additional elements (bolded):
1. A method for performing a field operation of a field, comprising: 
(a) obtaining, using at least one processor, a plurality of historical parameter values of a runtime parameter and a first plurality of historical core datasets, wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation of the field, and wherein each of the first plurality of historical parameter values results in a simulation convergence during the first simulation; 
(b) generating, using the at least one processor, …
(c) obtaining, using the at least one processor, during a second simulation of the field, a current core dataset;
(d) generating, using the at least one processor and …
(h) generating, using the at least one processor, a modeling result of the field;
(i) and utilizing, using the at least one processor, the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field.

(1) The additional elements, of at least one processor, in each limitation does not integrate the judicial exceptions into practical application. In particular, the claim(s) recites the additional elements of “using the at least one processor” for the claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component). E.g. no details are presented how the processor is programmed for machine learning/training. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). 
(2) The obtaining steps (a), (c) amounts to extra-solution activity of gathering data for use in the claimed process. Further step (h) of generating amounts to no more than generic report generation and is also considered as extra-solution activity. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Further as noted there is no Integration of a Judicial Exception Into A Practical Application --- specifically the claim is not directed an improvement in the functioning of a computer, or an improvement to other technology or technical field (none being claimed here), as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). 
(3) Further, the additional steps of “utilizing… the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field” amount to generally linking the use of the judicial exception to a particular environment of field of use, and does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict most generically a value of a runtime parameter, but it does not indicate how the parameter improves or facilitate exploratory and /or production operations of the field based on the algorithm. Merely stating current claimed step is faster4 does not integrate the judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application and are incorporated from above. Step 2A Prong Two is similar to Step 2B in that both analyses involve evaluating a set of judicial considerations to determine if the claim is eligible. The additional steps/element of obtaining the data is amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g). The field of use claimed is generally linking the use of a judicial exception (computation of predicted runtime parameter) to a particular technological environment (facilitate exploratory and /or production operations of the field ). See MPEP 2106.05(a)/(h). The generation and use of machine learning model is generically recited to use mathematical concept of machine learning/machine learning model in most generic manner and at best amounts to mere instructions to apply an exception to field of use. See MPEP 2106.05(f) and 2106.05(h). 
Claims 8: Claim 8 is a system claim mirroring the method claim of claim 1 and is rejected with similar analysis as claim 1 above (not repeated below).
Dependent claims also incorporate limitations from parent claim and besides the rationale presented above are additionally rejected as presented below.
Claims 2 & 3 recite generally extra solution activity of obtaining additional data (MPEP 2106.05(g)) for use in the abstract idea (mental steps/mathematical concept) to adjust (MPEP 2106.05(a)(2) considered as mental process as no details how the adjustment is made --- only to what is adjusted --- machine learning model, without any details of how it is adjusted) and facilitate the simulation (also mental process of facilitation, or at best mathematical step of performing simulation generically). This type of limitation merely confines the use of the abstract idea to a particular technological environment (adjusting performance of any field based on simulation) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h).  For claim 3, the storing step is also rejected as merely performing extra solution activity (MPEP 2106.05(g)) and remains patent ineligible. Claims 9 & 10 are rejected likewise.
Claims 4 & 11 claims first simulation and the second simulation simulate one or more reservoirs of the field based on one or more input value sets, and is provides the field of use for the data provided and does not integrates the judicial exception into a practical application. See MPEP 2106.05(f).
Claims 5-7 & 12-14, further defines abstract algorithm steps by enumerating the runtime parameters.
Claims 16-21 disclose define in abstract (not applicable to specific technology /technical field ) the steps training the machine learning model and contribute to abstract idea (mathematical concept), and amount to field of use (incorporating from independent claim use in field of E&P operations, without specific how the E&P operations are improved based on the executing the steps specifically).
------ This is page left blank after this line ------

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-21 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
Claim 1: … 
(a) obtaining, using at least one processor, a plurality of historical parameter values of a runtime parameter and a first plurality of historical core datasets, wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation of the field, and wherein each of the first plurality of historical parameter values results in a simulation convergence during the first simulation; 
(b) generating, using the at least one processor, a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values;
(c) obtaining, using the at least one processor, during a second simulation of the field, a current core dataset;
(d) generating, using the at least one processor and the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point, and comprises a time step for simulating the field; 
(e) adjusting, using the at least one processor, the predicted parameter value of the runtime parameter to achieve actual simulation convergence;
(f) comparing, using the at least one processor, the predicted parameter value to the adjusted parameter value used to achieve actual simulation convergence; 
(g) determining, using the at least one processor and the comparison between the predicted parameter value and the adjusted parameter value, whether an additional simulation is required; 
(h) generating, using the at least one processor, a modeling result of the field;
(i) and utilizing, using the at least one processor, the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field.


Issue 1: It is unclear what “comprises a time step for simulating the field”. Any of the set (“the machine learning model”, “the current core data set”, “the second simulation”, “the predicted parameter”) can  “comprises a time step”.  
Issue 2: It is unclear what is a/the “actual simulation”. Its unclear whether this is a new simulation instance or an invocation of past simulations. The claim has first simulation (in step (a)) and a second simulation (in step (c)), none are called actual simulation. This aspect is rejected for lack of clarity/indefiniteness. To continue the analysis, assuming “actual simulation” being referred here is “the second simulation”5 of the field as claimed in step (c), lets continue the analysis below.
Issue 3: Contrast step (a) first simulation with step (c) second simulation (also as actual simulation in step (e)), where step (a) has (i) historical parameter values of a runtime parameter and (ii) a first plurality of historical core datasets. The second step (c) only has a current core dataset and does not generate or obtain parameter values of a runtime parameter. The “actual simulation” (second simulation of Fig. 2.1 Block 204 ¶[0052]) does not generate or use a runtime parameter value. It is unclear what the claimed “adjustment for the predicted parameter value of the runtime parameter” is aiming for when there is no reference (e.g. no runtime parameter value from/used in second simulation) to aim for. i.e. its unclear how the adjustment is made to the predicted parameter value. Specification [0054] is also unclear how the "... [0054] In Block 207, the model computation is performed using the predicted parameter value of the runtime parameter and iterates till simulation convergence is actually achieved at the current simulation time point...." achieves this adjustment.
Issue 4:  In step (f) of “comparing, using the at least one processor, the predicted parameter value to the adjusted parameter value used to achieve actual simulation convergence;”, “the adjusted parameter” does not have antecedent basis. The step (e) adjusts the predicted parameter value but does not places it “an adjusted parameter value”. Alternately, if the adjustment is done in situ in “the predicted parameter value”, then the result of comparing would be trivial (zero difference!).
Issue 5: In step (g) of “determining, using the at least one processor and the comparison between the predicted parameter value and the adjusted parameter value, whether an additional simulation is required;”, the metes and bounds of when the additional simulation is required are not clear. More specifically value of threshold when the comparison would require additional simulation is not defined. 
A review of the specification shows exemplary runtime parameters6, none defining any threshold which would define when an additional simulation is required. Since these are examples and not specific embodiments defining threshold, the runtime parameter defines the genus and a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included and what would be the threshold limit for their comparison in the claim).
Claim 8 recites similar limitations and is rejected for the same reasons.
Respective dependent claims (2-7 and 9-14, 16-21) do not cure this deficiency of the specification. 
---- This page is left blank after this line -----
	
Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

The representative Claim 1 (& similarly claim 8 & 15) claims:
generating,…,using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point , and comprises a time step for simulating the field; …

The specification ¶[0037] & [0072] states:
[0037]…The simulators are equipped with many different runtime parameters to optimize the settings of the equation solvers and the simulation time steps defining the sequence of simulation time points. Examples of the runtime parameters include the predicted target time step value, the variable value thresholds, the tolerance of allowed error in the solution, and the maximum number of solver iterations or the type of solver.

While the specification provides written description for using the machine learning model and based on the current core dataset, athe predicted target time step value in specification ¶ [0074]-[0076] it generally states (in ¶[0077]) that other runtime parameters may also be determined using the machine learning model (324) in a similar manner as the target time step described above. The generic disclosure does not provide & requires more than a generic statement of an invention’s boundaries, as original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed. For example a target solver tolerance value, or a target variable change threshold value, etc (undisclosed)) do not have written description support for using the machine learning model [Emphasis added] and based on the current core dataset do not predict parameter value of the target solver tolerance value, or a target variable change threshold value.
Specification ¶[0077] generically states:
[0077] Although the description of the example depicted in FIG. 3.2 above is based on selecting a target time step, other runtime parameter values (e.g., an target solver tolerance value, a target variable change threshold value, etc.) may also be determined using the machine learning model (324) in a similar manner as the target time step described above.

The optional language without support specifically how the machine learning model (324) is used in similar manner (while no manner is disclosed in specification) lacks written description. The amended limitation of wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point does not add to written description related to machine learning model.
Respective dependent claims do not cure this deficiency of the specification. Further specifically the claims 6-7 and 13-14 also lack proper written description specifically. 
This rejection above can be cured by stating that “…and the predicted parameter comprises a time step for simulating the field …” (see rejection under 35 USC 112/2nd). This would exclude other runtime parameters like solver tolerance and variable change threshold and explicitly claim time step as predicted parameter value. 
Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claim 1-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “generating, using the at least one processor and the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter for achieving the simulation convergence during the second simulation, wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point, and comprises a time step for simulating the field;”, where in the specific (predicted) runtime parameter is time step (Specification [0074]-[0076]), does not reasonably provide enablement for where in the specific runtime parameter is solver tolerance, variable change threshold, etc. .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection can be cured by stating that “…and the predicted parameter comprises a time step for simulating the field …” (see rejection under 35 USC 112/2nd). This would exclude other runtime parameters like solver tolerance and variable change threshold and explicitly claim time step as predicted parameter value. 
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, the breadth of the claim phrase runtime parameter is not limited time step. The first analytical step requires that determination be made as to exactly what subject matter is encompassed by the claims. Specification [0072] states:
[0072] Examples of the runtime parameter value γ.sub.i include, but are not limited to, the time step, solver tolerance, variable change threshold, etc. used in the final successful model computation iteration at time point t.sub.i+1.

Only the time step computation is disclosed as being enabled by specification in ¶ [0074]-[0076]. The breadth of the claim requires that other parameters including unnamed parameters (see etc. in language as not limiting with explicit citation that parameters are non-limited) also need to be enabled.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). In this case the closest prior art teaches matching the model using Euclidean distance (US PGPUB No. 20130118736 by Usadi et al ¶ [0100], as used in rejection below), however it does not disclose a specific classifier T(•) for time step prediction using the machine learning model. 
Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case. Specifically see that applicant has generically (in [0077]) stated other runtime parameter values (e.g., an target solver tolerance value, a target variable change threshold value, etc.) may also be determined using the machine learning model (324) in a similar manner as the target time step described above. There is no working example how the enablement for one parameter (time step) would apply to named and currently unnamed/unlimited runtime parameter. 
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. & (E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen The level of predictability is low as specification [0075] states that “The algorithm T(⋅) may be provided as a service to the modeling engine [i.e. may be external] so that the modeling engine determines the time step by using the algorithm T(⋅) (or the machine learning model (324)) without directly querying the very large training set (320). This machine learning model (324) is updated each time new core dataset is added to the training set (320). The machine learning techniques are used to mine the data in the training set (320) and build the classifier that encompasses the algorithm T(⋅).”. However no citation or incorporation is disclosed of any specific service/type of service, let alone one that is applicable to all runtime parameters. The closest prior art teaches matching the model using Euclidean distance (US PGPUB No. 20130118736 by Usadi et al ¶ [0100], as used in rejection below), however it does not disclose a specific classifier T(•) for time step prediction using the machine learning model.
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this case the one enabled parameter (time step) barely discloses what T(⋅) service can be used by enumerating the options, not even showing how they are enabled fully for it (See [0074] randomly select a time step, [0075] using tree assemble classifier) , let alone how they are enabled for other runtime parameter.  
Similar arguments apply to the claim 8 and In re Wands test performed above also apply in this case. 
Similar arguments apply to respective dependent claims.
------ This is page left blank after this line ------

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 17-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20130118736  by Usadi; Adam et al.
Regarding Claim 1 (Updated 7/27/2022)
Usadi teaches a method for performing a field operation of a field (Usadi: Fig.3 Section Workflow for Modeling a Reservoir [0065]-[0068]) , comprising: obtaining  using at least one processor (Usadi: [0145][0146][0020]-[0024]) , a plurality of historical parameter values of a runtime parameter  (Usadi : [0082] as numerical parameters including time step at least, used as training data [0016]) and a first plurality of historical core datasets (Usadi: at least [0016] physical, geometrical, or numerical parameters; [0066], [0067] “…At block 306, a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation. … At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence)….”; [0077]-[0078] as specification of boundary condition as input) , wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation of the field, and wherein each of the first plurality of historical parameter values results in a simulation convergence  (Usadi : [0052] convergence as “history matched” simulation; [0067] “…For example, convergence may be indicated if the currently calculated properties are within 0.01 %, 0.1 %, 1 %, 10%, or more of the previously calculated properties…”) during the first simulation (Usadi: [0067]-[0072]) ; generating, using at least one processor (Usadi: [0145][0146][0020]-[0024]) and a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values  (Usadi: [0067] “…Additionally, the approximate solution may be computed using a solution surrogate [machine learning model] generated according to the machine learning techniques discussed herein…”, [0070]-[0075]) ; obtaining, using at least one processor (Usadi: [0145][0146][0020]-[0024]), during a second simulation of the field, a current core dataset (Usadi: [0077]–[0080] as including boundary condition in addition to associated physical, geometrical, or numerical parameters to determine using the second simulation the state variables;[0086]-[0090]) ; generating, using at least one processor (Usadi: [0145][0146][0020]-[0024]), using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter  (Usadi : [0068] “…[0068] If at block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step….” time step (predicted user parameter) is user selected in view specification; Also the time step is one of the parameters that can be used to filter ([0082]) and is also selected based on other parameter that is used selection ([0100]), where the matching process is the classifier that used the machine learning models to select one model. E.g. a determination made on permeability to select a model also selects the discretization and time stepping of that model as disclosed in [0100] & [0110]) for achieving the simulation convergence during the second simulation (Usadi: [0082] “…The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate. … Examples of numerical parameters that may serve as lookupkeys include, but are not limited to, time step size and geometrical descriptions of the regions, among others….”, implies that time step lookup computed /used in machine learning surrogate model;[0100] computing time step as part of matching; [0067]) wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point  (Usadi : [0067] "... At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence). For example, convergence may be indicated if the currently calculated properties are within 0.01%, 0.1%, 1%, 10%, or more of the previously calculated properties....."; Also see Fig.3 elements 312 for time step;  [0131]  "... Modeled in this way, a random sub region can be extracted from the finite difference simulation scheme and replaced with a neural net that exchanges information with the rest of the system at each time step...." – This would be current time step) and comprises a time step for simulating the field (Usadi: [0082]7 showing using the surrogate model (machine learning model) comprises a time step size as parameter for simulating the field);  adjusting, using the at least one processor, the predicted parameter value of the runtime parameter to achieve actual simulation convergence (Usadi: [0074] "...The set of outputs 416 may be compared to a desired output set 414 to determine a measure of the deviation, sometimes referred to as an "objective function" or "cost function," between the set of computed outputs 416 and the desired output set 414. The desired output set 414 may be generated by a full-physics simulation of the system under consideration [actual simulation] or based on measured characteristics of the system. The objective function computed for one iteration of the neural net computation may be used to alter the weighting values [mapped as adjusting the parameters] applied to each of the node connections 410 for the next iteration of the neural net computation. The neural net may be iteratively computed and the calculation of the objective function repeated until the objective function is below an acceptable threshold [as a measure of convergence]....") ; comparing, using the at least one processor, the predicted parameter value to the adjusted parameter value used to achieve actual simulation convergence (Usadi: [0074] as above showing comparison with actual simulation and adjusting the weights w (which are model parameters] [0070]-[0073]) ; determining, using the at least one processor and the comparison between the predicted parameter value and the adjusted parameter value, whether an additional simulation is required (Usadi: [0070]-[0074] showing the process and [0074] as above showing threshold when the simulation is stopped ); in response to no additional simulation being required, generating, using the at least one processor, a modeling result of the field (Usadi: [0086]-[0090], [0108]); and utilizing, using the at least one processor (Usadi: [0145][0146][0020]-[0024]), the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field (Usadi: [0052][0081][0089] use of flow simulation using neural network to validate strategies to maintain reservoir pressure).Regarding Claims 2 & 9Usadi teaches obtaining, subsequent to completing the second simulation and from the second simulation (Usadi: [0086]-[0090][0108]), a second plurality of historical core datasets corresponding to a plurality of predicted parameter values of the runtime parameter that are used for the second simulation, wherein each of the plurality of predicted parameter values results in the simulation convergence during the second simulation, and wherein the plurality of predicted parameter values comprises the predicted parameter value (Usadi: [0074] training is iterative process and convergence with new data sets can be measured as objective function/cost function as taught in Usadi) adjusting, based at least on the second plurality of historical core datasets and the plurality of predicted parameter values, the machine learning model to generate an adjusted machine learning model (Usadi: [0100] – Euclidean distance is used to find the model closest and is adjusted for boundary condition/state for future simulation as in [0088]-[0091], [0103]-[0104] showing simulated boundary condition used to compute and re-use in simulation , [0108][0124][-[0125]) ; and facilitating, using the adjusted machine learning model, the simulation convergence during a third simulation of the field (Usadi: [0108][0089]-[0091] as modifying the boundary condition/state variables computed in adjacent region (core datasets and the plurality of predicted parameter values) to select/use a surrogate model for simulation).  
Regarding Claims 3 & 10
Usadi teaches storing, in a training set, the first plurality of historical core datasets in association with the plurality of historical parameter values and the second plurality of historical core datasets in association with the plurality of predicted parameter values, wherein the machine learning model is generated based on the training set (Usadi: [0089][0080]-[0081]) .  

Regarding Claims 4 & 11
Usadi teaches wherein the first simulation and the second simulation simulate one or more reservoirs of the field based on one or more input value sets  (Usadi: [0087] input value sets include boundary conditions8 ) .  
Regarding Claims 5 &12 
Usadi teaches wherein the predicted parameter value of runtime parameter comprises a time step for simulating the field (Usadi: [0083][0068][0121] [0100]).  
Regarding Claims 6 & 13 
Usadi teaches wherein the predicted parameter value of runtime parameter comprises a solver tolerance for simulating the field (Usadi: [0133]-[0137] solver tolerance as number of weight parameters; Also tolerance can be of which parameters are amenable to constitutive (machine learning) modeling as disclosed in [0120]).  
Regarding Claims 7 & 14 
Usadi teaches wherein the predicted parameter value of runtime parameter comprises a variable change threshold for simulating the field (Usadi: [0067][0074][0129]-[0131] as variable change threshold as bounds of parameter which is used in neural network) .  

Regarding Claim 8 (Updated 7/27/2022)
Usadi teaches a system for performing a field operation of a field (Usadi: Fig.3 Section Workflow for Modeling a Reservoir [0065]-[0068]), comprising: an exploration and production (E&P) computer system (Usadi: Fig.3 Section Workflow for Modeling a Reservoir [0065]-[0068]), comprising: a computer processor (Usadi: [0020]-[0024]); and memory  (Usadi : [0049]) storing instructions executed by the computer processor, wherein the instructions comprise functionality to:  obtain a plurality of historical parameter values of a runtime parameter (Usadi : [0082] as numerical parameters including time step at least, used as training data [0016]) and a first plurality of historical core datasets (Usadi: at least [0016] physical, geometrical, or numerical parameters; [0066], [0067] “…At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence)….”; [0077]-[0078] as specification of boundary condition as input), wherein the plurality of historical parameter values and the first plurality of historical core datasets are used for a first simulation, and wherein each of the first plurality of runtime parameter values results in a simulation convergence during the first simulation (Usadi : [0052] convergence as “history matched” simulation; [0067] “…For example, convergence may be indicated if the currently calculated properties are within 0.01 %, 0.1 %, 1 %, 10%, or more of the previously calculated properties…”, [0067]-[0072]); generate a machine learning model based at least on the first plurality of historical core datasets and the plurality of historical parameter values (Usadi: [0067] “…Additionally, the approximate solution may be computed using a solution surrogate [machine learning model] generated according to the machine learning techniques discussed herein…”, [0070]-[0075]); obtain, during a second simulation of the field, a current core dataset (Usadi: [0077]–[0080] as including boundary condition in addition to associated physical, geometrical, or numerical parameters to determine using the second simulation the state variables;[0086]-[0090]); generate, using the machine learning model and based on the current core dataset, a predicted parameter value of the runtime parameter (Usadi : [0068] “…[0068] If at block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step….” time step (predicted user parameter) is user selected in view specification; Also the time step is one of the parameters that can be used to filter ([0082]) and is also selected based on other parameter that is used selection ([0100]), where the matching process is the classifier that used the machine learning models to select one model. E.g. a determination made on permeability to select a model also selects the discretization and time stepping of that model as disclosed in [0100] & [0110]) for achieving the simulation convergence during the second simulation (Usadi: [0082] “…The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate. … Examples of numerical parameters that may serve as lookupkeys include, but are not limited to, time step size and geometrical descriptions of the regions, among others….”, implies that time step lookup computed /used in machine learning surrogate model;[0100] computing time step as part of matching; [0067]) , wherein the predicted parameter value is a target value to achieve the simulation convergence for a current simulation time point (Usadi : [0067] "... At block 308, physical properties are calculated from the approximate solution. At block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached. In an exemplary embodiment, the determination is made by identifying that the calculated properties have not significantly changed since the last iteration (which may indicate convergence). For example, convergence may be indicated if the currently calculated properties are within 0.01%, 0.1%, 1%, 10%, or more of the previously calculated properties....."; Also see Fig.3 elements 312 for time step;  [0131]  "... Modeled in this way, a random sub region can be extracted from the finite difference simulation scheme and replaced with a neural net that exchanges information with the rest of the system at each time step...." – This would be current time step), and comprises a time step for simulating the field (Usadi: [0082]9 showing using the surrogate model (machine learning model) comprises a time step size as parameter for simulating the field); adjust the predicted parameter value of the runtime parameter to achieve actual simulation convergence (Usadi: [0074] "...The set of outputs 416 may be compared to a desired output set 414 to determine a measure of the deviation, sometimes referred to as an "objective function" or "cost function," between the set of computed outputs 416 and the desired output set 414. The desired output set 414 may be generated by a full-physics simulation of the system under consideration [actual simulation] or based on measured characteristics of the system. The objective function computed for one iteration of the neural net computation may be used to alter the weighting values [mapped as adjusting the parameters] applied to each of the node connections 410 for the next iteration of the neural net computation. The neural net may be iteratively computed and the calculation of the objective function repeated until the objective function is below an acceptable threshold [as a measure of convergence]...."); compare the predicted parameter value to the adjusted predicted parameter value used to achieve actual simulation convergence (Usadi: [0074] as above showing comparison with actual simulation and adjusting the weights w (which are model parameters] [0070]-[0073]); determine, using the comparison between the predicted parameter value and the adjusted predicted parameter value, whether an additional simulation is required (Usadi: [0070]-[0074] showing the process and [0074] as above showing threshold when the simulation is stopped ); in response to no additional simulation being required, generate a333 modeling result of the field (Usadi: [0086]-[0090], [0108]); and utilize the modeling result to predict hydrocarbon content throughout portions of the field to facilitate exploratory and /or production operations of the field (Usadi: [0052][0081][0089] use of flow simulation using neural network to validate strategies to maintain reservoir pressure); and a repository for storing the machine learning model, the first plurality of historical core datasets, the plurality of historical parameter values, and the predicted parameter value (Usadi: [0089][0080]-[0081]).  
Regarding Claim 18(New)
Usadi teaches the system of claim 8, wherein the time step is determined using a discrete data vector that is inputted into the machine learning model (Usadi: [0082] "...Examples of parameters that may serve as lookup keys for sub-regions and their surrogate model solutions include, but are not limited to row sum or column sum vectors, diagonal vectors, L1, L2, LN norms of these vectors, and so on. Physical parameters describing the sub-region may also serve as useful lookup keys. Examples of physical parameters that may serve as lookup keys include, but are not limited to, average permeability, porosity, or mobility of the sub-region or vectors of distributions of these physical variables. Examples of numerical parameters that may serve as lookup keys include, but are not limited to, time step size and geometrical descriptions of the regions, among others...." ; Also see [0080]-[0081] where the numerical parameters (like time step size/desired output training set) are used in subsequent reservoir simulation).
Regarding Claim 19(New)
Usadi teaches the system of claim 10, wherein the machine learning model is generated using a modeling engine that determines the time step without directly querying the training set (Usadi  : [0068] "... [0068] If at block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step. … The time step may be, for example, a day, a week, a month, a year, 5 years, 10 years or more, depending, at least in part, on the desired length of time for the simulation..." – here the time step size appears to be selected ad hoc by the user) .
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20130118736  by Usadi; Adam et al. in view of US PGPUB No. 20160358099 by Sturlaugson; Liessman E. et al.
Regarding Claim 20(New)
Teachings of Usadi are shown in the parent claim 19.
Usadi teaches machine learning but does not explicitly show wherein data is mined from the training set to build a class[f]ier used to generate the machine learning model. Although it is understood trained machine learning model inherently would use a classifier of some sort.
Sturlaugson teaches wherein data is mined from the training set to build a class[f]ier used to generate the machine learning model (Sturlaugson: [0036] [0075][0076]).	It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sturlaugson to Usadi. The motivation to combine would have been that Sturlaugson complements Usadi in providing details of how machine learning/neural network (such as in Usadi: [0024]) training and evaluating for each machine learning model should be performed and how the performance result for each machine learning model is to evaluated using different data partitioning algorithms (Sturlaugson: Abstract; [0022]-[0024]). Further motivation to combine would be that Sturlaugson and Usadi are analogous art to the claimed invention in the field of machine learning/neural network performance evaluation/training (Sturlaugson: Abstract; Usadi: [0054][0070]-[0074]).

Regarding Claim 21(New)
Sturlaugson teaches the system of claim 20, wherein the classifier comprises a tree ensemble classifier (Sturlaugson: [0023] as an ensemble of learned decision trees).
Regarding Claim 16 (New)
Sturlaugson teaches the system of claim 8, wherein the machine learning model is generated using statistical clustering of at least one or more core datasets comprised in the first plurality of historical core data sets to generate a category for the one or more core data sets (Sturlaugson: [0029]-[0031] categories as bins based on statistical independence) .
Regarding Claim 17(New)
Usadi teaches the system of claim 16, wherein the category comprises a group of core datasets sharing a similarity determined by a machine learning technique used to generate the machine learning model (Usadi: [0089] "... [0089] At block 620, the solution surrogate may be stored to a database of solution surrogates. Each solution surrogate in the database may be paired with the corresponding physical, geometrical, or numerical parameters used to generate the training set 416. In this way, the solution surrogate may be reused for future reservoir simulations based on a degree of similarity between the physical, geometrical, or numerical parameters used to the generate the solution surrogate and the physical, geometrical, or numerical parameters of subsequent sub regions 102 used for future reservoir simulations. The method 600 may be repeated for each sub region 502 included in the reservoir simulation....").
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, July 28, 2022


	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0074] ….For example, the target time step .DELTA.t.sup.pred may be randomly selected from these historical time steps.
        2 Usadi: [0061] Exemplary embodiments of the present invention provide techniques for using machine learning algorithms to generate solution surrogates for use in simulating a fluid flow in a reservoir such as a hydrocarbon reservoir. A simulation model may be segmented into a plurality of sub regions or coarse cells. Sets of training data may be obtained for a sub region by performing a full-physics simulation of the sub region. The training set may be used to compute the surrogate solution for the sub region through a machine learning algorithm such as a neural net.
        3 Usadi: [0074] … The objective function computed for one iteration of the neural net computation may be used to alter the weighting values applied to each of the node connections 410 for the next iteration of the neural net computation. The neural net may be iteratively computed and the calculation of the objective function repeated until the objective function is below an acceptable threshold. After the last iteration of the neural net, the weight values correspond to an approximation of the response function of the system under consideration. The weight values may be extracted and used as a solution surrogate for a sub-region, as discussed with respect to FIG. 5, below.
        4 Remarks dated 1/4/22, Pg. 9¶1
        5 See PGPUB Specification ¶[0052] & Fig.2.1 to establish the use of second simulation (Block 204) machine learning model (Block 206) for the current core data set (Block 205).
        6 Specification [0054] In Block 207, the model computation is performed using the predicted parameter value of the runtime parameter and iterates till simulation convergence is actually achieved at the current simulation time point. Different types of runtime parameters may be used. For example, in one or more embodiments, the runtime parameter is the simulation time step used to compute the current simulation time point from the most recent simulation time point. Specifically, the most recent simulation time point is incremented by the predicted target value to determine a predicted simulation time point for the initial iteration of the modeling computation. By way of another example, in one or more embodiments, the runtime parameter is the solver tolerance. The predicted target value is used to configure the equation solver for the initial iteration of the modeling computation. By way of another example, in one or more embodiments, the runtime parameter is the variable change threshold. The predicted target value is used to define the simulation convergence for the initial iteration of the modeling computation.
        Also see specification [0055]-[0057], [0037], [0072]
        7 [0082] FIG. 6 is a process flow diagram of a method 600 for looking up and using an existing trained surrogate model or computing a new solution surrogate for each sub region 102 of a reservoir model, as needed, in accordance with an exemplary embodiment of the current invention. The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate…. Examples of numerical parameters that may serve as lookup keys include, but are not limited to, time step size and geometrical descriptions of the regions, among others.
        8 See instant specification [0026] “[0026] In one or more embodiments, each of the input value sets (232) includes a set of simulation input values corresponding to input parameters for modeling the field
        (100). In one or more embodiments, the input parameters include one or more of a boundary condition…”
        9 [0082] FIG. 6 is a process flow diagram of a method 600 for looking up and using an existing trained surrogate model or computing a new solution surrogate for each sub region 102 of a reservoir model, as needed, in accordance with an exemplary embodiment of the current invention. The method 600 starts at block 602, wherein the database of solution surrogates is searched to identify a solution surrogate that represents a suitable approximation of the sub region 502 (FIG. 5), based on a comparison of the physical, geometrical, or numerical parameters of the sub region and the solution surrogate…. Examples of numerical parameters that may serve as lookup keys include, but are not limited to, time step size and geometrical descriptions of the regions, among others.